Citation Nr: 1339112	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  His decorations included the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran requested the opportunity to testify at a Video Board hearing.  He was scheduled for such a hearing.  In May 2013, however, the Veteran's representative stated that the Veteran wished to cancel his request for a hearing.  His hearing request is thus considered withdrawn.  

In May 2013, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  Hence, the additional evidence is being considered.  

The issue of service connection for hearing loss on its underlying merits, and the issue of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in 1971 and March 1984 rating decisions on the basis that the evidence did not show the onset of hearing loss in service.  

2.  The prior rating decisions were not appealed nor was there new and material evidence submitted during the appeal period.  

3.  The evidence received since that March 1984 decision includes a comment from a VA physician that the Veteran's hearing loss is likely associated with acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The March 1984 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002& Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d) (2012), 20.302 (2013).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, the notice requirements were satisfied by a November 2009 letter.  

With respect to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant to reopen the claim.  Specifically, the information and evidence that have been associated with the physical and electronic claims file includes the appellant's service treatment records, post-service VA and private treatment records, and a December 2009 VA examination report.  Findings from the December 2009 VA examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946, and develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing status shall not be considered a disability when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz (Hz) are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence Criteria & Analysis

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied in 1971 and the decision confirmed and continued in a March 1984 rating decision.  The essential basis for the decision was the absence of evidence showing the Veteran developed hearing loss in service.  The Veteran did not file a notice of disagreement with either decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of those decisions.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

In connection with the claim to reopen, the RO obtained VA treatment records, one of which include the comment from a physician that the Veteran's current hearing loss was associated with acoustic trauma in the military.  Since this evidence links the claimed disability to service, it raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss; therefore, the Board finds the evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2012). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

Having reopened the claim for service connection for hearing loss, additional development is necessary before a final determination may be entered.  As indicated above, an outpatient treatment record contains an opinion that the Veteran's hearing loss was associated with military acoustic trauma.  However, a VA examination report prepared in connection with this claim, dated in December 2009, concluded that the pattern of hearing loss the Veteran exhibited on audiogram was atypical of acoustic trauma.  In addition, the Veteran had denied experiencing hearing loss when he was examined in connection with his discharge from service, and his hearing was normal when evaluated at that time.  An opinion should be sought to address these apparent inconsistencies regarding the nature of the Veteran's hearing impairment, and its potential relationship with service.   

Furthermore, the record shows that in the 1970's, the Veteran appeared to describe a right ear hearing loss as opposed to a bilateral disability.  (He now has bilateral haring loss, but which appears to be worse on the right).  This raises questions as to whether the Veteran has more than one cause for his current problems, and the potential that at least one of those causes may be linked to his in-service experiences.  This also should be addressed in the medical opinion sought.  

With respect to documentary evidence, there are VA treatment records dated in 1975, that reflect right ear hearing complaints with a referral for an audiogram.  The report of any audiogram as may have been conducted at that time has not been associated with the file.  Any available record of it should be sought.  Moreover, there is a report of a 1981 audiogram associated with the file, but it is unclear where that was conducted, or what the circumstances were that caused it to be accomplished.  This should be investigated on remand.   

Regarding the tinnitus claim, the December 2009 examination conducted for VA purposes in connection with the matter included an opinion that it was not likely to be related to service.  However, the examiner indicated she thought it to be secondary to the Veteran's hearing loss.  As such, a decision regarding the tinnitus claim must be deferred until the hearing loss claim is decided.  

Under the circumstances described above, this case is remanded for the following:  

1.  The RO should attempt to obtain and associate with the file the record of any audiogram of the Veteran conducted by the VA in 1975, as referenced in March 1975 records from the VA Hospital in Martinez, California.     

2.  With any necessary assistance from the Veteran, the RO should attempt to identify the source of the March 1981 audiogram of the Veteran, and obtain the records of any treatment that prompted that testing along with any follow-up care as may have occurred.   

3.  The Veteran should be scheduled for an examination to address whether his current hearing loss is consistent with acoustic trauma, and otherwise address its cause.  The claims file should be provided to the examiner, and any indicated tests should be accomplished.  The examiner should note the Veteran's current contentions regarding the cause of his hearing loss, the relevant documentation in the service treatment records, the Veteran's documented hearing complaints (beginning in 1971), and current findings.  Considering this, together with all the evidence of record, the examiner should express an opinion as to whether the Veteran's current hearing loss is consistent with acoustic trauma, as well as whether the Veteran's current disability had its onset in service.  In addressing this, any likely cause for the Veteran's hearing loss should be identified.  

A thorough rationale should be provided for any opinion expressed, with reference to pertinent facts in the file, as well as any medical authority.  If an opinion cannot be provide without resort to speculation, that conclusion should be explained as well.  

4.  The Veteran's claims then should be re-adjudicated.  If any decision remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


